Citation Nr: 1626182	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  95-09 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia




THE ISSUE

Whether the Veteran is eligible for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill).




ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty reportedly from September 1991 to July 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1994 determination of the Department of Veterans Affairs (VA) Atlanta Education Center, located at the Atlanta, Georgia, Regional Office (RO).

This appeal was processed using a paper claims file, the Veterans Benefits Management System (VBMS), and the Virtual VA electronic claims file.  VBMS contains and Virtual VA contain documents that are either duplicative of the evidence in the paper file or not relevant to the issue on appeal.

Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2015 remand, the Board determined that in order to ensure a decision based on a complete and accurate factual picture of the Veteran's service, with consideration of the updated applicable criteria, attempts were to be made to obtain all of her service personnel records (to include documentation of her discharge from active duty service) and any such records were to be associated with the educational file or scanned in to her electronic Virtual VA and/or VBMS files.

The record reflects that the RO attempted to verification of the Veteran's service dates, separation reason, and SPD separation documents.  In November and December 2015, responses from the Defense Personnel Records Information Retrieval System (DPRIS) indicated that there was "no data."  The RO also attempted to verify the Veteran's service dates, separation reason, and SPD separation code through the Department of Defense (DoD), but was advised that there were no digital records or hard copies of service documents available.  Further, the RO requested that the Veteran provide any copies of service records for her period of active service from September 1991 to July 1993, but she did not respond.  

There is no indication, however, that the RO attempted to obtain a copy of her service personnel records from National Personnel Records Center (NPRC), as was requested by the Board remand.  Thus, the Board finds that there was not substantial compliance with the prior remand and, although further delay is regrettable, another remand is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a copy of the Veteran's service personnel records (including documentation of her discharge from active duty military service) from the NPRC.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Thereafter, make a determination as to whether the Veteran was discharged or released from active duty "for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of [the] military department in accordance with regulations prescribed by the Secretary of Defense" as contemplated by 38 C.F.R. § 21.7042(a)(5)(vi).  If such cannot be clearly determined from review of the available service personnel records, attempt to obtain such a determination or certification from the service department.

3.  After completing the above, and any other development indicated, readjudicate the claim.  If the claim remains denied, the Veteran should be issued an SSOC (supplemental statement of the case).  An appropriate period of time should be allowed for response, and the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

